Title: To George Washington from Gustavus Scott, 11 November 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 11th November 1796
                        
                        We were duly favored with your letter of the 7th Inst. that the inaccuracy of
                            our Clerk and our own inattention should have occasioned so much trouble to the Executive,
                            excites sensations scarcely to be expressed. The Words per annum
                            noted by you are not contained in the original Draft of the letter to Messr Willink, from
                            which, the letter itself, and the copy inclosed with it, for your perusal, were taken; we
                            think it is probable the letter may be right, if you will take the trouble to open it, and
                            find it so, it may be sent on; but, lest the same error may have crept into it, we have
                            written another Letter to those gentlemen, varying the expression respecting incidental
                            charges, so as to leave no doubt of our meaning, & which, we think better than the
                            first in its original form.
                        The Statement of the proprietors of the hotel in this City, was not enclosed,
                            with your Letter. We are, &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    